DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 16-20 of U.S. Patent No. 11,030,425 in view of Song et al. (US 2013/0099920 A1). 
Regarding claims 1-6, claim 1 of the patent discloses all the limitations except determine that a tracking device of the tracking devices is unreadable based on (a) receiving data, other than tracking message of the tracking device, that is indicative of the tracking device being proximate to the aggregator device, and (b) not receiving the tracking message from the tracking device.
However, Song teaches determine that a tracking device of the tracking devices is unreadable based on (a) receiving data, other than tracking message of the tracking device, that is indicative of the tracking device being proximate to the aggregator device (e.g. Fig. 5A: 512 & [0063]), and (b) not receiving the tracking message from the tracking device (e.g. [0059, 0062, 0085]: determine the tracking device is unreadable during lost communication between 104 and 102; thus, not receiving messages from tracking device 102).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of the patent with the teachings of Song so as to notify user to use other way to track location of a pet with a tracking device when the tracking device is determined to be unreadable.
	Claims 2-4 of the patent in combination disclose claims 7-8 of the application.
	Claims 5-9 of the patent discloses claims 9-13 of the application, respectively.
Claims 13-17 of the patent discloses claims 14-18 of the application, respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 15-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2013/0099920 A1) in view of Reese et al. (US 2015/0347945 A1).
Regarding claims 2 and 19, Song discloses a non-transitory computer-readable medium storing executable instructions, which when executed by one or more processors, cause the one or more processors to perform operations (e.g. [0015]), and an aggregator device (e.g. Figs. 1-2 & 6B: 104) of an intelligent tracking system, comprising: 
one or more storage devices (Fig. 2: 204); 
at least one short distance communication unit (Fig. 2: 210) that communicates with proximate devices (Fig. 2: 102) using one or more short range communication protocols; and 
one or more processors (Fig. 2: 202) that execute executable instructions that cause the one or more processors to: 
broadcast, via the at least one short distance communication unit, energizing signals (Fig. 6B: 618 & [0073]: Poll) to a plurality of tracking devices (although only one tracking device 102 in the example as shown in Fig. 1, it would be obvious that the mobile beacon 104 could be work with plurality of tracking devices at the same time) in a read range ([0073]) of the aggregator device, wherein the energizing signals trigger the tracking devices to broadcast tracking messages (e.g. Fig. 6B: 620, 622 & [0073]); 
receive one or more response signals from one or more respective responding tracking devices via the at least one short distance communication unit, wherein each response signal includes a tracking message of the tracking messages (Fig. 6B: 620, 622 & [0073-0075]) from a respective responding tracking device that includes tracking information ([0059]); wherein the one or more processors is configured to:
generate a tracking record based on the respective response signal (in order to relay tracking information from tracking device to tracking server, tracking information must be temporarily stored within the mobile beacon 104; thus, generated a tracking record); and report the tracking record to a backend server system (Fig. 6B: 624 & [0075]); and
determine that a tracking device of the tracking devices is unreadable based on (a) receiving data, other than tracking message of the tracking device, that is indicative of the tracking device being proximate to the aggregator device (e.g. Fig. 5A: 512 & [0063]), and (b) not receiving the tracking message from the tracking device (e.g. [0059, 0062, 0085]: determine the tracking device is unreadable during lost communication between 104 and 102; thus, not receiving messages from tracking device 102).
Song fails to disclose, but Reese teaches communication between an aggregator device and a plurality of tracking devices (Fig. 3: reader is capable of communicating with a plurality of tags), and the energizing signals energize the tracking devices and, in response to the energizing, trigger the tracking devices to broadcast tracking messages (Fig. 3 & [0132]: passive Tag).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Song with the teachings of Reese, since Reese states that it is known to use passive tag and/or semi-passive tag so as to reduce cost of manufacturing.
Regarding claim 15, Reese teaches at least one of the one or more responding tracking devices includes a passive tracking device ([0132-0133]: passive and/or semi-passive tags for monitoring objects).
Regarding claim 16, Reese teaches the passive tracking devices include multi-medium tracking devices that are configured with an RFID tag and a BLE transmitter, such that the multi-medium tracking devices are read via RFID interrogators or BLE scanners ([0100]: Bluetooth-enabled RFID tag).  
Regarding claim 17, Reese teaches the RFID tag and the BLE transmitter are integrated into a single ASIC ([0100]).  
Claims 1, 6 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2013/0099920 A1) in view of Reese et al. (US 2015/0347945 A1) and Wilmhoff et al. (US 2015/0296476 A1).
Regarding claim 1, Song discloses an aggregator device (e.g. Figs. 1-2 & 6B: 104) of an intelligent tracking system comprising: 
one or more storage devices (Fig. 2: 204); 
at least one short distance communication unit (Fig. 2: 210) that communicates with proximate devices (Fig. 2: 102) using one or more short range communication protocols; and 
one or more processors (Fig. 2: 202) that execute executable instructions that cause the one or more processors to: 
broadcast, via the at least one short distance communication unit, energizing signals (Fig. 6B: 618 & [0073]: Poll) to a plurality of tracking devices (although only one tracking device 102 in the example as shown in Fig. 1, it would be obvious that the mobile beacon 104 could be work with plurality of tracking devices at the same time) in a read range ([0073]) of the aggregator device, wherein the energizing signals trigger the tracking devices to broadcast tracking messages (e.g. Fig. 6B: 620, 622 & [0073]); 
receive one or more response signals from one or more respective responding tracking devices via the at least one short distance communication unit, wherein each response signal includes a tracking message of the tracking messages (Fig. 6B: 620, 622 & [0073-0075]) from a respective responding tracking device that includes tracking information ([0059]); wherein the one or more processors is configured to:
generate a tracking record based on the respective response signal (in order to relay tracking information from tracking device to tracking server, tracking information must be temporarily stored within the mobile beacon 104; thus, generated a tracking record); and report the tracking record to a backend server system (Fig. 6B: 624 & [0075]); and
determine that a tracking device of the tracking devices is unreadable based on (a) receiving data, other than tracking message of the tracking device, that is indicative of the tracking device being proximate to the aggregator device (e.g. Fig. 5A: 512 & [0063]), and (b) not receiving the tracking message from the tracking device (e.g. [0059, 0062, 0085]: determine the tracking device is unreadable during lost communication between 104 and 102; thus, not receiving messages from tracking device 102).
Song fails to disclose, but Reese teaches communication between an aggregator device and a plurality of tracking devices (Fig. 3: reader is capable of communicating with a plurality of tags), and the energizing signals energize the tracking devices and, in response to the energizing, trigger the tracking devices to broadcast tracking messages (Fig. 3 & [0132]: passive Tag).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Song with the teachings of Reese, since Reese states that it is known to use passive tag and/or semi-passive tag so as to reduce cost of manufacturing.
In addition, Song fails to disclose, but Wilmhoff teaches the one or more processors is configured to: receive a response signal from a responding tracking device, the response signal including a first response signal and a second response signal, and determine a range and bearing of the responding tracking device based on a first signal strength of the first response signal and a second signal strength of the second response signal (e.g. Abstract & [0066] & Fig. 1: determine position and orientation of a mobile device based received signal strength of radio signals from a plurality of antennas).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Song with the teachings of Wilmhoff to determine a position of a mobile device based on signal strength of antennas so as to improve accuracy of position determining (Wilmhoff: [0008]).
Claims 3-4, 11 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2013/0099920 A1) in view of Reese et al. (US 2015/0347945 A1) as applied to claims 2 and 19 above, and further in view of Gil (US 2019/0122174 A1).
Regarding claims 3 and 20, Song and Reese in combination fails to disclose, but Gil teaches the executable instructions further cause the one or more processors to receive a camera signal ([0063] & Fig. 5: 116).  
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Song and Reese with the teachings of Gil, since Gil teaches the use of camera to identify a tracking item so as to determine a location of a tracking item more easily.
Regarding claims 4 and 21, Gil teaches the executable instructions further cause the one or more processors to classify a trackable item in one or more frames in the camera signal using an image classifier trained to identify trackable items ([0091]).  
Regarding claim 11, Gil teaches the executable instructions further cause the one or more processors to classify a visual indicia affixed to a trackable item in one or more frames in the camera signal using an image classifier trained to identify trackable items and visual indicia ([0091]).  
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2013/0099920 A1) in view of Reese et al. (US 2015/0347945 A1) as applied to claim 2 above, and further in view of Gettings et al. (US 2015/0310720 A1).
Regarding claim 9, Song and Reese in combination fails to disclose, but Gettings teaches the aggregator device further includes a set of one or more environmental sensors that respectively output sensor data (e.g. Fig. 1: 110-1 & [0108-0109]).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Song and Reese with the teachings of Gettings, since it is known in the art as taught by Gettings to monitor environment condition of a device so as to be alerted when the device is not functioning properly.
Regarding claim 10, Gettings teaches the executable instructions further cause the one or more processors to: receive the sensor data; classify an existence of an environmental incident based on the sensor data and a machine learned model; and in response to classifying the environmental incident: generate an environmental incident record ([0057, 0092]); and report the environmental incident to the backend server system ([0105]: communicate the analyzed sensor data to archive device 116).  
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2013/0099920 A1) in view of Reese et al. (US 2015/0347945 A1) as applied to claim 2 above, and further in view of Nikunen et al. (US 2016/0063286 A1).
Regarding claim 18, Song and Reese in combination fails to disclose, but Nikunen teaches at least one of the tracking devices includes a bulk acoustic wave oscillator ([0069]).
It is known in the art as taught by Nikunen to utilize bulk acoustic wave oscillator within RFID antenna.
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Song and Reese with the teachings of Nikunen to implement the RFID tag with a bulk acoustic wave oscillator since it is merely simple substituting of one known element with another (i.e. replacing oscillator of Reese with oscillator of Nikunen) according to KSR.
Allowable Subject Matter
Claims 5, 7-8, 12-14, 22 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAM WAN MA whose telephone number is (571)270-3693.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAM WAN MA/Examiner, Art Unit 2688